Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 20090206485).

Regarding claim 1. Yang discloses A method of manufacturing a structure, the method comprising: 
forming an opening 26 through a dielectric layer 14/24, the opening exposing a top surface of a first conductive feature 20 (Fig 3); 
forming a barrier layer 30 on sidewalls of the opening (Fig 4); 
passivating the exposed top surface of the first conductive feature with a treatment process (Fig 5A - Fig 5B); 
forming a liner layer 46 over the barrier layer (Fig 10B), the liner layer comprising ruthenium [0055]; and 
filling the opening with a conductive material 50 (Fig 12A).

Regarding claim 2. Yang discloses The method of claim 1, wherein the treatment process is a plasma treatment comprising H2 [0047].

Regarding claim 4. Yang discloses The method of claim 2, wherein the plasma treatment uses a power supply power in a range of 100 W to 800 W ([0047]: 750 W).

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 20200357690).

Regarding claim 18. Fig 3 of Park discloses A semiconductor structure, comprising: 
a first conductive feature 134; 
a dielectric layer 120 on the first conductive feature; and 
a second conductive feature 150 in the dielectric layer, the second conductive feature comprising: 
a barrier layer 158, at least a portion of the barrier layer being sidewalls of the second conductive feature (Fig 3); 
a liner layer 154/156 on the barrier layer, the liner layer being in contact with at least a portion of the first conductive feature (Fig 3); and 
a conductive fill layer 152 on the liner layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20090206485).

Regarding claim 3. Yang discloses The method of claim 2, wherein the plasma treatment is performed for a time in a range of 5 seconds to 10 seconds which is close to the claimed range of 10 seconds to 2 minutes. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. In re Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
It is further noted that the specification contains no disclosure of either the critical nature of instant claimed range or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also, In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20090206485) in view of Park (US 20200357690).

Regarding claim 5. Yang discloses The method of claim 1, wherein forming the liner layer comprises: 
forming an outer liner layer 46 over the barrier layer and the exposed top surface of the first conductive feature, the outer liner layer being ruthenium [0056]; and 
forming an inner liner layer 48 over the outer liner layer.
But Yang does not disclose the inner liner layer being cobalt.
However, Park discloses the inner liner layer 154 being cobalt (Fig 2, [0035]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yang’s method to have the Park’s method of inner barrier for the purpose of providing reliable connection structure using a through-silicon-via (TSV).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20090206485) and Park (US 20200357690), further in view of Lopatin (US 6344410).

Regarding claim 6. Yang in view of Park discloses The method of claim 5, Yang discloses further comprising forming a capping layer 162 over the conductive material.
But Park in view of Yang does not disclose the capping layer being cobalt.
However, Lopatin discloses cobalt capping layer 200.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yang in view of Park’s capping material to have the Lopatin’s cobalt capping layer for the purpose of providing enhanced adhesion. Thereby enhancing conductivity.

Allowable Subject Matter
Claims 9-17 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 9. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “forming a hole through the dielectric layer and the ESL into a first conductive feature, a bottom surface of the hole exposes a conductive fill layer of the first conductive feature after depositing the barrier layer, performing a plasma treatment on an exposed top surface of the conductive fill layer; forming an outer liner conformally in the hole and the trench, the outer liner comprising ruthenium; forming an inner liner on the outer liner; and forming a conductive fill layer on the inner liner”.

Claims 7-8 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a combined liner layer on sidewalls of the barrier layer, the combined liner layer comprising intermixed ruthenium and cobalt”.

Regarding claim 19. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a bottom portion of the barrier layer is on a bottom surface of the second conductive feature, the bottom portion of the barrier layer being discontinuous”.

Regarding claim 20. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the combined liner layer comprising intermixed ruthenium and cobalt; an outer liner portion on a bottom surface of the second conductive feature, the outer liner portion being ruthenium; and an inner liner portion on the outer liner portion, the inner liner portion being cobalt”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826